Title: To Thomas Jefferson from William Short, 3 April 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Marseilles April 3. 1789.

Your favor of the 24th. of March has come to my hands. I have read it with an uncommon degree of pleasure because it is a new proof Sir of that friendship which I have long considered as essential to my happiness. The most pleasing proof that can be given of this sentiment is an unreserved communication of one’s thoughts and particularly when they regard the person to whom it is made. Your idea with respect to the happiness to be expected in Europe or in America is I am persuaded perfectly just. I have for some time thought much on this subject. The more I examine it, the more I examine myself also, the more am I persuaded that my happiness is to be found in America only. I feel that I am made for the enjoyment of that kind of life to which we are accustomed in America. I feel that those pleasures which are within the grasp of every body in Europe are transient and not at all adapted to captivate me. I know as little of them as most people, but enough to teach me that they are what no rational person can count on when he is taking measures for permanent happiness. On the contrary the enjoyments which all those who are properly settled in America may with certainty count on are such as I should look forward to with ecstasy, and with impatience, if I could persuade myself they would be within my reach. Nothing less than my doubts on this subject could have rendered my stay in Europe of so long duration. Long before this I should have bidden a final adieu to Paris and those charms for which it is so much celebrated. I can say more I should have left it without a sigh.—But when I look forward and examine what will be probably my situation in America, a view presents itself to me very different from that which you  describe. I know well Sir that you are much better acquainted with the ground than I can be, but I know myself better, or rather I feel that my forces are far inferior to what you suppose them.—I may perhaps without too much vanity say that had I never quitted the bar I should have had a tolerably good share of the business, but I may be sure also that that business being now possessed by others it is scarcely probable that I should recover it. But even suppose for a moment that I could enter into a participation of the business, this could not be till after some years, and even then the profits could not be, according to the present rate, more than sufficient merely to support in a moderate manner the present exigencies of a family, and without a family existence in America, or any where else according to my way of thinking, is scarcely worth having. Do not suppose however Sir that this has such an influence on me as to weaken my attachments to my own country, or inspire a desire to remain in any other. I mention it to shew you how little I have to hope from the pursuit of business at the bar, even if I could bring myself to a renewal of it. I have thought much of it and your advice would determine me if anything could, but I feel within myself a something which tells me with too much truth, I fear, that I cannot resume that line which I was perhaps wrong in abandonning. So much for the bar; as to public office in America the prospect is still less flattering, not to mention the disadvantage with which every man appears who depends for support on those offices which he desires to fill, nor the scanty and precarious support which these offices must offer to those who are the most successful in attaining them. Every day gives new proofs that neither virtue or talents are sufficient recommendations. Take Mr. M. for instance. Who can ever expect to have more virtue, or as great talents as he. Yet he with all his virtue and his abilities, had he a wife and family would be in a situation in which I feel that I should be by no means at my ease.—On the whole then when I compare my circumstances, viz. the little I possess, with what I feel essential to my perfect happiness I may with propriety lay my account to falling short of that goal. The only thing left me is to learn to resign myself to the enjoyment of such a degree of happiness only as narrow circumstances may put within my reach.—No body I believe desires the possession of an affluent fortune more ardently than I do. I am not ashamed to own it because I feel that I desire it not for myself, but to participate it with the person in the choice of whom I might then be guided without any consideration  of interest. If I know any thing of myself it is for this end alone that I desire riches. I hope there is nothing wrong in such a desire, and I am sure that should any unexpected accident ever put me in possession of a fortune, (of which most unquestionably I have not the smallest expectation) I should make such an use of it as to justify my strong desire of its possession.—But why have I spun out this matter to such a length?
With respect to my remaining at Paris during your absence a sufficient inducement would be that you should desire it, but independent of that circumstance Sir, it would be my choice provided it should be thought proper to name me chargè des affaires. In my expectations of this appointment however I do not allow myself to be too sanguine. Let what will be the event, I hope you will never doubt of my gratitude for your recommendation; and of the sense which I have of the favorable opinion which influenced you in making it. When I say that it is my choice to remain at present at Paris it is to be understood however that it is my choice only because I have no prospect of such a settlement in America as I know would ensure my happiness. Were such a thing however within my grasp, still I should have no hesitation in making a temporary sacrifice of it to your convenience, if it were possible that your making use of your leave absence could depend on my remaining.
Since beginning this letter yours of the 16th. has arrived with those inclosed in it. It was forwarded to me by my banker at Genoa. You will probably before this have received from me a letter written at Nice which will have informed you that I executed your commission at Genoa.—I executed that at Naples also and left the maccaroni machine with my banker to be sent on here to Mr. Catalan but it has not yet arrived, occasioned by the contrary winds which have been reigning now near two months.
Count D’Estaign’s letter for which I return you many thanks arrived too late, but an accidental acquaintance made with an officer of the marine at Toulon supplied its place. He conducted us throughout the whole of the arsenal.
On the road between Toulon and this place were the only olive trees that we observed killed by the cold. The appearance of the crops by no means as bad as generally reported. We have been witness to much fermentation in the villages through which we passed. We were at Toulon two days after the tumult; every thing was then quiet. Here (at Marseilles) the police of the town is in the hands absolutely of the different volunteer corps which are  formed in this place. They patrol, they wear cockades, they assemble in great crowds, and preserve perfect order. Marseilles has never been as free of robberies as since this new police. Yesterday an arret of Parliament was effected to prevent what they called tumultuous assemblies. It was immediately torn down by some of the volunteers. You will certainly have heard of the change of the name of the Place la Tour called after the intendant who is so obnoxious as not to be able to return here. His name written on one end of the place was effaced, a piece of marble was substituted with the letters in gold of Place Necker. This happened the night before I arrived here and it seems no person speaks of the place at present but under its new name.—The different orders are now assembled (April 4) and have been these three days for the choice of their eight deputies to the States general. It is supposed the election will be made this evening. Mirabeau, who has been here and received very marked honors is talked of for one of the tiers etat, and so is the Abbe Raynal.
I should hasten to arrive at Paris for the opening of the States general but I suppose it first uncertain whether it will be the 27th and secondly whether I could get admittance. I shall leave this place the day after to-morrow and beg you to write to me to the care of Messrs. Feger Gramont & Co. Bankers at Bordeaux. I will write to you immediately on my arrival there.
There are here two vessels bound for Baltimore. One has waited some time for a fair wind only. Three days ago a Danish vessel arrived here from Baltimore after a long and peculiar voyage. She lost her masts the fourth day after being out. She left Baltimore in August last. The commerce of this place was never so dull as at this moment. On the exchange instead of arrivals and departures, nothing is talked of but the doleances of the different orders. Adieu my dear Sir. Render acceptable to your family my most respectful compliments & believe me Your affectionate friend & servant,

W. Short

